Citation Nr: 0418835	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  97-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), which denied the 
benefit, sought on appeal.  


FINDINGS OF FACT

1.  The veteran died in July 1996, at the age of 48; the only 
cause of death listed was dissecting aortic aneurysm.

2.  At the time of his death, the veteran was service 
connected for posttraumatic stress disorder (PTSD), evaluated 
as 70 percent disabling; shell fragment wound, with fracture, 
tibia and fibula with damage to muscle group XII, right leg, 
evaluated as 30 percent disabling; scar, right thigh, with 
retained foreign body, evaluated as 10 percent disabling; 
scar, left thigh, with retained foreign body, evaluated as 10 
percent disabling; scars, left lower leg, with retained 
foreign body, evaluated as 10 percent disabling; chronic low 
back syndrome due to postural imbalance, evaluated as 10 
percent disabling.

3.  The veteran's service connected disabilities did not 
contribute substantially or materially to the veteran's death 
or aid or lend assistance to the production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312, 3.316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The death certificate shows that the veteran died in July 
1996 at Greenville Memorial Hospital at the age of 48 due to 
dissecting aortic aneurysm.  No other conditions are listed 
on the death certificate as causing or contributing to the 
death.

At the time of his death, the veteran was service connected 
for posttraumatic stress disorder (PTSD), evaluated as 70 
percent disabling; shell fragment wound, with fracture, tibia 
and fibula with damage to muscle group XII, right leg, 
evaluated as 30 percent disabling; scar, right thigh, with 
retained foreign body, evaluated as 10 percent disabling; 
scar, left thigh, with retained foreign body, evaluated as 10 
percent disabling; scars, left lower leg, with retained 
foreign body, evaluated as 10 percent disabling; chronic low 
back syndrome due to postural imbalance, evaluated as 10 
percent disabling.

The appellant contends that the veteran's PTSD led to his 
hypertension, which contributed and hastened his death due to 
the high stress and anxiety he suffered.  The veteran's 
medical records contained in the claims file have been 
reviewed and it is observed that there is no medical evidence 
that the veteran's PTSD caused or hastened the veteran's 
death.  Service medical records show no treatment for 
hypertension or cardiovascular disease.  The veteran's August 
1970 separation examination showed a blood pressure reading 
of 122/78.  A VA examination dated December 1970 showed a 
blood pressure reading of 120/78.  

VA outpatient treatment records show blood pressure readings 
as follows: January 1975 140/100; November 1979 148/92; and 
December 1982 140/100.  By 1982, the veteran was taking 
antihypertensive medication.  

A letter from L.L.M., M.D., dated April 1999 indicated that 
she reviewed the veteran's medical records and noted that she 
was only involved in the veteran's care during his four day 
hospital stay at the Greenville Memorial Hospital in July of 
1996.  The physician indicated that the veteran was admitted 
to the hospital with acute pancreatitis and hypertension and 
after reviewing his records, it was clear that the veteran 
had had difficult to control hypertension for many, many 
years and had been on multiple medications for hypertension.  
The physician noted that hypertension might be a risk factor 
for the development of an aortic aneurysm, which caused the 
veteran's death.  The physician indicated that it did not 
seem unreasonable that there might be a link between the 
veteran's hypertension and PTSD; however, as a general 
internist, she rarely treated patients with PTSD and was 
unfamiliar with the literature regarding the relationship 
between hypertension and PTSD.  The physician recommended 
that the appellant contact the State Medical Board or the 
South Carolina Medical Association for the name of physicians 
in South Carolina who specialize in hypertension and may be 
able to provide her with a more definitive answer.  

At her April 1999 Travel Board hearing, the appellant 
testified that she married the veteran in November 1970 and 
at that time she knew he had high blood pressure.  The 
appellant testified that after the veteran was wounded he had 
blood pressure readings that were high.  The appellant 
indicated that the veteran would have anxiety attacks and she 
had a blood pressure kit at home and his blood pressure would 
sky rocket.  She believed that the veteran's PTSD and the 
stress from that progressed the hypertension and the blood 
pressure beyond the natural progression of the disease.  The 
veteran's son testified that he had found a study from the 
Australian Family Physician Journal indicating that even one 
instance in the military of high blood pressure might be an 
indication of hypertension.  In addition, he testified that 
when the veteran entered the PTSD treatment program in 
Augusta, Georgia from July to October 1991, it was requested 
that the veteran be removed from any and all medications, 
which included his blood pressure medications, which led to 
his blood pressure becoming uncontrollable.  

In August 2002 a VA examiner rendered an opinion concerning 
the veteran's cause of death.  The examiner reviewed the 
claims file and indicated that the veteran died of a 
dissecting aneurysm.  The veteran had been suffering from 
PTSD for many years and he was treated with the medication 
that controlled his symptoms.  The veteran also had a history 
of hypertension for a very long period and he developed 
abdominal aortic aneurysm and the veteran's hypertension was 
well controlled and PTSD was also well controlled but the 
hypertension was the cause of the dissecting aortic aneurysm.  
The physician indicated it had nothing to do with his PTSD 
and, in the physician's opinion, there was a less than 5 
percent contribution of PTSD to cause aortic aneurysm and the 
veteran with a dissecting aortic aneurysm has a poor 
prognosis because once this ruptures, there is no way the 
patient could make it because it is difficult to control 
bleeding from that area.  In the physician's opinion, the 
hypertension had a contribution, but PTSD had a less than 5 
percent contribution to the development of aortic aneurysm 
and hypertension.  The physician noted that the veteran 
having benign essential hypertension had nothing to do with 
his PTSD.  



Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In short, by a letter dated August 2003, the RO has informed 
the appellant of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertains to the claim.  38 U.S.C.A. § 5103 
and 38 CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, there is no reasonable 
possibility that any further medical opinion or examination 
would substantiate the appellant's claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. 1110; 38 C.F.R. 3.303.  Also, entitlement to 
service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. 1310(b); 38 C.F.R. 3.312.  
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. 3.312(c).

Analysis

According to the death certificate, the only cause of the 
veteran's death was dissecting aortic aneurysm.  Neither the 
service connected disabilities nor any other disability was 
mentioned on the death certificate as contributing to the 
effects of the dissecting aortic aneurysm to aid in the 
production of death.

The April 1999 statement from L.L.M., M.D., indicated that it 
did not seem unreasonable that there may be a link between 
the veteran's hypertension and PTSD; however, she noted, as a 
general internist, she rarely treated patients with PTSD and 
was unfamiliar with the literature regarding the relationship 
between hypertension and PTSD.  The physician recommended 
that the appellate contact the State Medical Board or the 
South Carolina Medical Association for the name of physicians 
in South Carolina who specialize in hypertension and may be 
able to provide a more definitive answer.

A VA physician rendered an opinion in August 2002 that the 
hypertension had a contribution but PTSD had a less than 5 
percent contribution to the development of aortic aneurysm 
and hypertension.  The veteran was having benign essential 
hypertension so that had nothing to do with PTSD.

Hypertension was not demonstrated or diagnosed in the veteran 
during active duty.  There is no doubt of the sincerity of 
the beliefs articulated by the appellant and the Board is 
sympathetic with her view of the death of her husband.  
However, by a very clear preponderance, the evidence weighs 
against a finding that the service- connected PTSD caused 
hypertension or the dissecting aortic aneurysm.  The evidence 
that weighs in favor of finding that the hypertension was a 
result of the PTSD includes a physician's statement and 
general references in medical literature to possible 
connections between these disorders. However, the physician's 
statement is of very limited persuasive value, as the 
physician disavows a thorough knowledge of the veteran's 
medical history and states that she has limited expertise in 
the medical questions at issue.  The references to medical 
literature are also of limited weight because the question 
that must be decided is whether there was a relationship 
between PTSD and hypertension in the case of this particular 
veteran.  On the other hand, the evidence that weighs against 
the claim is more persuasive.  The VA physician who presented 
an opinion in August 2002 reviewed the veteran's claims 
folder and, therefore, based his opinions on the veteran's 
medical history.  Furthermore, the VA physician who reported 
on the case in August 2002 was far less equivocal in stating 
his opinions regarding the relationship between the service-
connected-disability and the dissecting aortic aneurysm, as 
well as the relationship between the the PTSD and the 
hypertension.  In view of these facts, the VA physician's 
opinion far outweighs the limited an equivocal opinions that 
support the appellant's contentions.   

The appellant's own assertions as to the relationship between 
the PTSD and the causes of death, while undoubtedly sincere, 
are insufficient to support an allowance of the claim.  
Because the appellant is not a medical expert, she is not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   

Although the veteran was service connected for PTSD, neither 
the death certificate nor the medical records refer to the 
PTSD as a factor in the veteran's death.  Based on the 
medical evidence and the death certificate, it appears that 
the only disorder that caused or contributed to cause the 
veteran's death was noservice-connected dissected aortic 
aneurysm.  Because the record fails to demonstrate any 
connection between the veteran's death and his military 
service, the appellant's claim of service connection for the 
cause of the veteran's death must be denied.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



